December 1, 2015 DREYFUS INVESTMENT GRADE FUNDS, INC. Dreyfus Inflation Adjusted Securities Fund Dreyfus Intermediate Term Income Fund Dreyfus Short Term Income fund Supplement to Prospectus dated December 1, 2015 The following information supplements and supersedes any contrary information contained in the section of the prospectus of Dreyfus Intermediate Term Income Fund entitled "Shareholder Guide – Choosing a Share Class – Sales Charge Reductions and Waivers": Class A shares currently are offered at net asset value without a sales load to participants in certain health savings account programs. Effective February 1, 2016, to qualify for this sales load waiver, Class A shares must be purchased directly through the fund's distributor, such purchase must be for fund accounts maintained with the distributor and the health savings account program must maintain a fund account with the fund's distributor since on or before January 31, 2016. **** Effective February 1, 2016, the following information supplements and supersedes any contrary information contained in the section of each fund's prospectus entitled "Shareholder Guide – Services for Fund Investors": Dreyfus Dividend Sweeppermits you to automatically reinvest dividends and distributions from the fund in shares of the same class, or another class in which you are eligible to invest, of another fund in the Dreyfus Family of Funds. However, if you hold fund shares through financial intermediary brokerage platforms, you may invest automatically your dividends and distributions from the fund only in shares of the same class of another fund in the Dreyfus Family of Funds. Shares held through a Dreyfus-sponsored Coverdell Education Savings Account are not eligible for this privilege. Dreyfus Auto-Exchange Privilegepermits you to exchange at regular intervals your fund shares for shares of the same class, or another class in which you are eligible to invest, of another fund in the Dreyfus Family of Funds. However, if you hold fund shares through financial intermediary brokerage platforms, you may only exchange fund shares for shares of the same class of another fund in the Dreyfus Family of Funds. Fund Exchanges – Generally, you can exchange shares worth $500 or more (no minimum for Dreyfus-sponsored Retirement Plans and Dreyfus-sponsored IRAs) into shares of the same class, or another class in which you are eligible to invest, of another fund in the Dreyfus Family of Funds. However, if you hold fund shares through financial intermediary brokerage platforms, you may only exchange fund shares for shares of the same class of another fund in the Dreyfus Family of Funds. ***** IRF –S1215
